DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 219-243 are pending.
This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 219-243 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the independent claims, the amended limitations as follows introduce new matter:
219: “a plurality of emitters corresponding to each of a reference region and a plurality of working regions in a sensor, each of the plurality of emitters for the plurality of working regions configured to emit a plurality of optical interrogation signals at the same wavelength via an optical pathway to the sensor implanted in a patient”
226: “emitting, by a plurality of emitters corresponding to each of a plurality of working regions in a sensor, a plurality of optical interrogation signals at the same wavelength via an optical pathway to the sensor implanted in a patient”
234: “emitting, by a plurality of emitters corresponding to each of a plurality of working regions in a sensor, a plurality of optical interrogation signals at the same wavelength via an optical pathway to the sensor implanted in a patient”
238: “a plurality of emitters corresponding to each of a reference region and a plurality of working regions in a sensor, each of the plurality of emitters for the plurality of working regions configured to emit a plurality of optical interrogation signals at the same wavelength via an optical pathway to the sensor implanted in a patient”
In review of the disclosure it is apparent that these limitations do not find express support (claim 219 and 238 at least 3 emitters with at least three regions 1 reference region, 2 working regions; claims 226 and 234 at least 2 emitters with at least two working regions). In addition, there is no clear portion that provides implicit or inherent support for the features being claimed that assigns more than one emitter to a corresponding more than one working region as is being claimed in all of these independent claims. While the disclosure does have support for more than one working region measurement by different waveguides, there is no support that each working region has its own emitter as is currently being claimed. As the disclosure as filed does not support the scope being claimed, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. Applicant is invited to explain the basis for the two different scopes being claimed from the disclosure as filed, or applicant should amend the claims to recite features which find clear support. The dependent claims are rejected for depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 241-243 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 241 recites the limitation "the single measure".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 242, the limitation “a processor” renders the claim indefinite. Claim 242 depends on claim 226 which already sets forth “a processor”. Thus, it is unclear if the new “a processor” is the same or different from that of claim 226. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Claim 242 recites the limitation "the reference region".  There is insufficient antecedent basis for this limitation in the claim.
Claim 243 recites the limitation "the reference region".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 219-222, 224-229, 231-240, 242 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (Kane, US 2007/0270674) in view of Hu et al. (Hu, US 2016/0278646) and Rao et al. (Rao, US 5,628,310).
Regarding claim 219, Kane teaches a controller for continuous health monitoring comprising: 
an optical assembly with an emitter corresponding to a reference region and an emitter configured to emit a plurality of optical interrogation signals via an optical pathway to the sensor implanted in a patient (see entire document, especially Figures 1-5, 11 such as 564 and 562, [0034], [0038], [0066]; the sensor is claimed in inference, but is also taught in the reference see for example Figure 11); 
a detector configured to separately receive and measure each of a plurality of optical emissions from the sensor, the optical emissions indicative of an interstitial analyte concentration of the patient (see entire document especially Figures 1-5, 11 element 572, [0041] “The detection assembly 110 can be configured to receive light from the sensing element 108. In an embodiment, the detection assembly 110 includes a component to receive light. By way of example, in some embodiments, the detection assembly 110 includes a charge-coupled device (CCD). In other embodiments, the detection assembly can include a photodiode, a junction field effect transistor (JFET) type optical sensor, or a complementary metal-oxide semiconductor (CMOS) type optical sensor. In an embodiment, the detection assembly 110 includes an array of optical sensing components. In some embodiments, the detection assembly 110 can include a waveguide. The detection assembly 110 can also include one or more bandpass filters and/or focusing optics. In an embodiment, the detection assembly 110 includes one or more photodiode detectors, each with an optical bandpass filter tuned to a specific wavelength range.” [0066], [0039]. Also, the sensor is claimed in inference, but is also taught in the reference see for example Figure 11, [0053]. [0064], [0121]); 
a processor in communication with the emitter of the optical assembly and the detector, the processor configured to determine a single measure of analyte concentration based on the detected plurality of optical emissions (see entire document, especially Figures 1-5, 11 such as 548, [0066]-[0067] “As the concentration of the analyte changes, the optical characteristics of indicator element 580 change, while the optical characteristics of the optical reference element 584 do not change. In one embodiment, MCU 548 can take the digitized emission or reflectance signal at a particular wavelength associated with excitation of the indicator element 580 and then calculates a corrected signal based upon the digitized signals associated with optical reference element 584. The MCU 548 can then take the digitized emission or reflectance signal at a second wavelength associated with excitation of the indicator element 580 and calculates a second corrected signal based upon the digitized signals associated with optical reference element 584. The MCU 548 can then use the ratio of corrected optical signals at the two wavelengths in estimating analyte concentration. This ratio is processed by MCU 548 by a program routine or lookup table into representations of analyte concentration. Resulting data can be stored, transmitted to external devices, or integrated into the functions of an accompanying therapeutic device.” result of the lookup table reasonably reads on “single” concentration, [0115]; as above, see [0041], [0039]); 
a memory in communication with the processor configured to store the determined measure of analyte concentration (see entire document, especially Figures 1-5, 11 such as 550, [0066]-[0067]); and 
a transmitter in communication with the processor configured to transmit the measure of analyte concentration (see entire document, especially Figures 1-5, 11 such as 552 telemetry circuit has both transmission and receiving circuitry, [0066]-[0067]);
However, the limitations of the working emitter is a plurality of emitters corresponding to a plurality of working regions in the sensor, each of the plurality of emitters for the plurality of regions configured to emit a plurality of optical interrogation signals at the same wavelength, and that the analyte concentration is based on decay rates of the detected plurality of optical emissions are not directly taught.
Kane teaches a base device/method as discussed prior, the instant invention can be viewed as an improvement on the Kane device by the inclusion of plurality of working emitters operating at the same wavelength which will interact with the corresponding area of a working region and is interpreted to read on the claimed feature of plurality of working regions. The prior art contains a comparable device to the instant invention improvement with Hu, which teaches a related system/method for measuring light interaction with patients (see abstract), and teaches the improved aspect of plurality of emitters operating at the same wavelength with the teaching of such being an improvement ([0066] Additionally or alternatively, multiple (redundant or reference) light sources may be configured to generate light in the same wavelength or waveband. This may provide increased robustness should one light source be damaged or misaligned, resulting in a poor quality signal being detected by the photodetector). Such teaching of Hu modifying with Kane would lead one of ordinary skill in the art to include a plurality of working region emitters operating at the same wavelength for the reasons explained in Hu paragraph 66 such as robustness, which results would have been predictable to one of ordinary skill to provide an improved robustness of the detections of light. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way yielding predictable results.
Rao teaches similar systems and techniques for measuring analyte levels using various structural arrangements including some similar to Kane (see entire document, especially col. 3-6), and teaches that decay/lifetime determinations are an obvious alternative to fluoroscopic measurements in the determination of analyte metrics (see entire document, especially col. 8-col. 11 and Example 1 “At present, most fluorescence sensors are based on intensity measurements, that is, intensity-based sensing, in which the change of intensity in response to the analyte of interest is measured. These intensity changes can be due to changes in extinction coefficient due to probe ionization, changes in quantum yield of the probe upon analyte binding, or due to inner filtering resulting from the optical density changes of indicators. The fluorescence intensity measurement depends on the intensity of exciting light, the extinction coefficient and concentration of the probe, the optical density at the excitation and the emission wavelengths, the optical path length, the fluorescence quantum yield of the probe, and the detector sensitivity. The fluorescence intensity can also vary due to light scattering and/or absorption characteristics of the sample. An alternate fluorescent sensor measurement is fluorescent lifetime. The fluorescence lifetime of a sample is the mean duration of time the fluorophore remains in the excited state. Following pulsed excitation, the intensity decays of many fluorophores are single exponential.” (Emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known fluorescent sensor metric for another to obtain predictable results of determining analyte concentrations.
Regarding claim 220, the limitations are met by Kane in view of Hu and Rao, where Kane teaches wherein the analyte is glucose (see entire document, especially [0034]).
Regarding claim 221, the limitations are met by Kane in view of Hu and Rao, where Kane teaches wherein the analyte is lactate (see entire document, especially [0034]).
Regarding claim 222, the limitations are met by Kane in view of Hu and Rao, where Kane teaches wherein the processor is further configured to determine a frequency, a timing, and/or a duration for emitting the plurality of optical interrogation signals (see entire document, especially [0066], [0069], [0071]-[0075], [0114]-[0115]).
Regarding claim 224, the limitations are met by Kane in view of Hu and Rao, where the combination teaches wherein the plurality of emitters of the optical assembly are selected from the group consisting of a laser or LED (see Kane entire document, especially [0038], see Hu [0066]).
Regarding claim 225, the limitations are met by Kane in view of Hu and Rao, where the combination teaches wherein the plurality of optical emissions are luminescent emissions (e.g. light emissions from LED see Kane entire document, especially [0027], [0038], [0041]-[0042], [0062], [0066], see Hu [0066]).
Regarding claim 226, Kane teaches a method for continuous health monitoring comprising: 
emitting, by an emitter, a plurality of optical interrogation signals via an optical pathway to a sensor implanted in a patient (see entire document, especially Figures 1-5, 11 such as 564, [0034], [0038], [0066], the sensor is also taught in Figure 11); 
separately measuring, by a detector, each of a plurality of optical emissions from the sensor, the optical emissions indicative of an interstitial analyte concentration of the patient (see entire document especially Figures 1-5, 11, [0041] “The detection assembly 110 can be configured to receive light from the sensing element 108. In an embodiment, the detection assembly 110 includes a component to receive light. By way of example, in some embodiments, the detection assembly 110 includes a charge-coupled device (CCD). In other embodiments, the detection assembly can include a photodiode, a junction field effect transistor (JFET) type optical sensor, or a complementary metal-oxide semiconductor (CMOS) type optical sensor. In an embodiment, the detection assembly 110 includes an array of optical sensing components. In some embodiments, the detection assembly 110 can include a waveguide. The detection assembly 110 can also include one or more bandpass filters and/or focusing optics. In an embodiment, the detection assembly 110 includes one or more photodiode detectors, each with an optical bandpass filter tuned to a specific wavelength range.” [0066], [0039]. The sensor, see entire document, especially Figure 11, [0053]. [0064], [0121]); and 
determining, by a processor, a single measure of analyte concentration based on the detected plurality of optical emissions (see entire document, especially Figures 1-5, 11 such as 548, [0066]-[0067] “As the concentration of the analyte changes, the optical characteristics of indicator element 580 change, while the optical characteristics of the optical reference element 584 do not change. In one embodiment, MCU 548 can take the digitized emission or reflectance signal at a particular wavelength associated with excitation of the indicator element 580 and then calculates a corrected signal based upon the digitized signals associated with optical reference element 584. The MCU 548 can then take the digitized emission or reflectance signal at a second wavelength associated with excitation of the indicator element 580 and calculates a second corrected signal based upon the digitized signals associated with optical reference element 584. The MCU 548 can then use the ratio of corrected optical signals at the two wavelengths in estimating analyte concentration. This ratio is processed by MCU 548 by a program routine or lookup table into representations of analyte concentration. Resulting data can be stored, transmitted to external devices, or integrated into the functions of an accompanying therapeutic device.” result of the lookup table reasonably reads on “single” concentration, [0115]; as above, see [0041], [0039]);
however, the limitations of the emitter is a plurality of emitters corresponding to each of a plurality of working regions in a sensor configured to emit a plurality of optical interrogation signals at the same wavelength, and that the analyte concentration is based on decay rates of the detected plurality of optical emissions are not directly taught.
Kane teaches a base device/method as discussed prior, the instant invention can be viewed as an improvement on the Kane device by the inclusion of plurality of working emitters operating at the same wavelength which will interact with the corresponding area of a working region and is interpreted to read on the claimed feature of plurality of working regions. The prior art contains a comparable device to the instant invention improvement with Hu, which teaches a related system/method for measuring light interaction with patients (see abstract), and teaches the improved aspect of plurality of emitters operating at the same wavelength with the teaching of such being an improvement ([0066] Additionally or alternatively, multiple (redundant or reference) light sources may be configured to generate light in the same wavelength or waveband. This may provide increased robustness should one light source be damaged or misaligned, resulting in a poor quality signal being detected by the photodetector). Such teaching of Hu modifying with Kane would lead one of ordinary skill in the art to include a plurality of emitters operating at the same wavelength for the reasons explained in Hu paragraph 66 such as robustness, which results would have been predictable to one of ordinary skill to provide an improved robustness of the detections of light. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way yielding predictable results.
Rao teaches similar systems and techniques for measuring analyte levels using various structural arrangements including some similar to Kane (see entire document, especially col. 3-6), and teaches that decay/lifetime determinations are an obvious alternative to fluoroscopic measurements in the determination of analyte metrics (see entire document, especially col. 8-col. 11 and Example 1 “At present, most fluorescence sensors are based on intensity measurements, that is, intensity-based sensing, in which the change of intensity in response to the analyte of interest is measured. These intensity changes can be due to changes in extinction coefficient due to probe ionization, changes in quantum yield of the probe upon analyte binding, or due to inner filtering resulting from the optical density changes of indicators. The fluorescence intensity measurement depends on the intensity of exciting light, the extinction coefficient and concentration of the probe, the optical density at the excitation and the emission wavelengths, the optical path length, the fluorescence quantum yield of the probe, and the detector sensitivity. The fluorescence intensity can also vary due to light scattering and/or absorption characteristics of the sample. An alternate fluorescent sensor measurement is fluorescent lifetime. The fluorescence lifetime of a sample is the mean duration of time the fluorophore remains in the excited state. Following pulsed excitation, the intensity decays of many fluorophores are single exponential.” (Emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known fluorescent sensor metric for another to obtain predictable results of determining analyte concentrations.
Regarding claim 227, the limitations are met by Kane in view of Hu and Rao, where Kane teaches storing, by a memory, the determined measure of analyte concentration (see entire document, especially Figure 11 550, [0066]-[0067]); and transmitting, by a transmitter, the measure of analyte concentration (see entire document, especially Figure 11 552 telemetry circuit has both transmission and receiving circuitry, [0066]-[0067]). 
Regarding claim 228, the limitations are met by Kane in view of Hu and Rao, where Kane teaches the analyte is glucose (see entire document, especially [0034]).
Regarding claim 229, the limitations are met by Kane in view of Hu and Rao, where Kane teaches determining, by the processor, a frequency, a timing, and/or a duration for emitting the plurality of optical interrogation signals (see entire document, especially [0066], [0069], [0071]-[0075], [0114]-[0115]).
Regarding claim 231, the limitations are met by Kane in view of Hu and Rao, where the combination teaches the plurality of emitters are selected from the group consisting of a laser or LED (see Kane entire document, especially [0038], see Hu [0066]).
Regarding claim 232, the limitations are met by Kane in view of Hu and Rao, where the combination teaches the plurality of optical emissions are luminescent emissions (e.g. light emissions from LED see Kane entire document, especially [0027], [0038], [0041]-[0042], [0062], [0066], see Hu [0066]).
Regarding claim 233, the limitations are met by Kane in view of Hu and Rao, where Kane teaches wherein the analyte is lactate (see entire document, especially [0034]).
Regarding claim 234, Kane teaches a non-transitory computer-readable medium storing instructions for continuous health monitoring (see entire document, especially Figure 11, [0067], [0069]), the instructions that when executed, perform a method comprising: 
emitting, by an emitter, a plurality of optical interrogation signals via an optical pathway to a sensor implanted in a patient (see entire document, especially Figures 1-5, 11 such as 562/564, [0034], [0038], [0066], the sensor is also taught in Figure 11); 
separately measuring, by a detector, each of a plurality of optical emissions from the sensor, the optical emissions indicative of an interstitial analyte concentration of the patient (see entire document especially Figures 1-5, 11, [0041] “The detection assembly 110 can be configured to receive light from the sensing element 108. In an embodiment, the detection assembly 110 includes a component to receive light. By way of example, in some embodiments, the detection assembly 110 includes a charge-coupled device (CCD). In other embodiments, the detection assembly can include a photodiode, a junction field effect transistor (JFET) type optical sensor, or a complementary metal-oxide semiconductor (CMOS) type optical sensor. In an embodiment, the detection assembly 110 includes an array of optical sensing components. In some embodiments, the detection assembly 110 can include a waveguide. The detection assembly 110 can also include one or more bandpass filters and/or focusing optics. In an embodiment, the detection assembly 110 includes one or more photodiode detectors, each with an optical bandpass filter tuned to a specific wavelength range.” [0066], [0039]. The sensor, see entire document, especially Figure 11, [0053]. [0064], [0121]); 
determining, by a processor circuit, a single measure of analyte concentration based on the detected plurality of optical emissions (see entire document, especially Figures 1-5, 11 such as 548, [0066]-[0067] “As the concentration of the analyte changes, the optical characteristics of indicator element 580 change, while the optical characteristics of the optical reference element 584 do not change. In one embodiment, MCU 548 can take the digitized emission or reflectance signal at a particular wavelength associated with excitation of the indicator element 580 and then calculates a corrected signal based upon the digitized signals associated with optical reference element 584. The MCU 548 can then take the digitized emission or reflectance signal at a second wavelength associated with excitation of the indicator element 580 and calculates a second corrected signal based upon the digitized signals associated with optical reference element 584. The MCU 548 can then use the ratio of corrected optical signals at the two wavelengths in estimating analyte concentration. This ratio is processed by MCU 548 by a program routine or lookup table into representations of analyte concentration. Resulting data can be stored, transmitted to external devices, or integrated into the functions of an accompanying therapeutic device.” result of the lookup table reasonably reads on “single” concentration, [0115]; as above, see [0041], [0039]); 
storing, by a memory circuit, the determined measure of analyte concentration(see entire document, especially Figure 11 550, [0066]-[0067]); and 
transmitting, by a transmitter, the measure of analyte concentration (see entire document, especially Figure 11 552 telemetry circuit has both transmission and receiving circuitry, [0066]-[0067]);
However, the limitations of the emitter is a plurality of emitters corresponding to each of a plurality of working regions in a sensor, configured to emit a plurality of optical interrogation signals at the same wavelength, and that the analyte concentration is based on decay rates of the detected plurality of optical emissions are not directly taught.
Kane teaches a base device/method as discussed prior, the instant invention can be viewed as an improvement on the Kane device by the inclusion of plurality of working emitters operating at the same wavelength which will interact with the corresponding area of a working region and is interpreted to read on the claimed feature of plurality of working regions. The prior art contains a comparable device to the instant invention improvement with Hu, which teaches a related system/method for measuring light interaction with patients (see abstract), and teaches the improved aspect of plurality of emitters operating at the same wavelength with the teaching of such being an improvement ([0066] Additionally or alternatively, multiple (redundant or reference) light sources may be configured to generate light in the same wavelength or waveband. This may provide increased robustness should one light source be damaged or misaligned, resulting in a poor quality signal being detected by the photodetector). Such teaching of Hu modifying with Kane would lead one of ordinary skill in the art to include a plurality of emitters operating at the same wavelength for the reasons explained in Hu paragraph 66 such as robustness, which results would have been predictable to one of ordinary skill to provide an improved robustness of the detections of light. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way yielding predictable results.
Rao teaches similar systems and techniques for measuring analyte levels using various structural arrangements including some similar to Kane (see entire document, especially col. 3-6), and teaches that decay/lifetime determinations are an obvious alternative to fluoroscopic measurements in the determination of analyte metrics (see entire document, especially col. 8-col. 11 and Example 1 “At present, most fluorescence sensors are based on intensity measurements, that is, intensity-based sensing, in which the change of intensity in response to the analyte of interest is measured. These intensity changes can be due to changes in extinction coefficient due to probe ionization, changes in quantum yield of the probe upon analyte binding, or due to inner filtering resulting from the optical density changes of indicators. The fluorescence intensity measurement depends on the intensity of exciting light, the extinction coefficient and concentration of the probe, the optical density at the excitation and the emission wavelengths, the optical path length, the fluorescence quantum yield of the probe, and the detector sensitivity. The fluorescence intensity can also vary due to light scattering and/or absorption characteristics of the sample. An alternate fluorescent sensor measurement is fluorescent lifetime. The fluorescence lifetime of a sample is the mean duration of time the fluorophore remains in the excited state. Following pulsed excitation, the intensity decays of many fluorophores are single exponential.” (Emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known fluorescent sensor metric for another to obtain predictable results of determining analyte concentrations.
Regarding claim 235, the limitations are met by Kane in view of Hu and Rao, where the combination teaches wherein the plurality of emitters are selected from the group comprising a laser or LED (see Kane entire document, especially [0038], see Hu [0066])
Regarding claim 236, the limitations are met by Kane in view of Hu and Rao, where the combination teaches wherein the plurality of optical emissions are luminescent emissions (e.g. light emissions from LED see Kane entire document, especially [0027], [0038], [0041]-[0042], [0062], [0066], see Hu [0066]).
Regarding claim 237, the limitations are met by Kane in view of Hu and Rao, where Kane teaches wherein the analyte is selected from the group consisting of glucose and lactate (see entire document, especially [0034]).
Regarding claim 238, Kane teaches a controller for continuous health monitoring comprising: 
an optical assembly with an emitter corresponding to a reference region and an emitter configured to emit a plurality of optical interrogation signals via an optical pathway to the sensor implanted in a patient (see entire document, especially Figures 1-5, 11 such as 564 and 562, [0034], [0038], [0066]; the sensor is claimed in inference, but is also taught in the reference see for example Figure 11); 
a detector configured to separately receive and measure each of a plurality of optical emissions from the sensor, the optical emissions indicative of an interstitial analyte concentration of the subject (see entire document especially Figures 1-5, 11, [0041] “The detection assembly 110 can be configured to receive light from the sensing element 108. In an embodiment, the detection assembly 110 includes a component to receive light. By way of example, in some embodiments, the detection assembly 110 includes a charge-coupled device (CCD). In other embodiments, the detection assembly can include a photodiode, a junction field effect transistor (JFET) type optical sensor, or a complementary metal-oxide semiconductor (CMOS) type optical sensor. In an embodiment, the detection assembly 110 includes an array of optical sensing components. In some embodiments, the detection assembly 110 can include a waveguide. The detection assembly 110 can also include one or more bandpass filters and/or focusing optics. In an embodiment, the detection assembly 110 includes one or more photodiode detectors, each with an optical bandpass filter tuned to a specific wavelength range.” [0066], [0039]. Also, the sensor is claimed in inference, but is also taught in the reference see for example Figure 11, [0053]. [0064], [0121]); and
a processor circuit in communication with the plurality of emitters of the optical assembly and the detector, the processor circuit configured to determine a measure of analyte concentration based on the detected plurality of optical emissions ((see entire document, especially Figures 1-5, 11 such as 548, [0066]-[0067] “As the concentration of the analyte changes, the optical characteristics of indicator element 580 change, while the optical characteristics of the optical reference element 584 do not change. In one embodiment, MCU 548 can take the digitized emission or reflectance signal at a particular wavelength associated with excitation of the indicator element 580 and then calculates a corrected signal based upon the digitized signals associated with optical reference element 584. The MCU 548 can then take the digitized emission or reflectance signal at a second wavelength associated with excitation of the indicator element 580 and calculates a second corrected signal based upon the digitized signals associated with optical reference element 584. The MCU 548 can then use the ratio of corrected optical signals at the two wavelengths in estimating analyte concentration. This ratio is processed by MCU 548 by a program routine or lookup table into representations of analyte concentration. Resulting data can be stored, transmitted to external devices, or integrated into the functions of an accompanying therapeutic device.” result of the lookup table reasonably reads on “single” concentration, [0115]; as above, see [0041], [0039], [0034]);
However, the limitations of the working region emitter is a plurality of emitters corresponding to a plurality of working regions in a sensor, each of the plurality of emitters fot he plurality of working regions configured to emit a plurality of optical interrogation signals at the same wavelength, and that the analyte concentration is based on decay rates of the detected plurality of optical emissions are not directly taught.
Kane teaches a base device/method as discussed prior, the instant invention can be viewed as an improvement on the Kane device by the inclusion of plurality of working emitters operating at the same wavelength which will interact with the corresponding area of a working region and is interpreted to read on the claimed feature of plurality of working regions.
Kane teaches a base device/method as discussed prior, the instant invention can be viewed as an improvement on the Kane device by the inclusion of plurality of emitters operating at the same wavelength. The prior art contains a comparable device to the instant invention improvement with Hu, which teaches a related system/method for measuring light interaction with patients (see abstract), and teaches the improved aspect of plurality of emitters operating at the same wavelength with the teaching of such being an improvement ([0066] Additionally or alternatively, multiple (redundant or reference) light sources may be configured to generate light in the same wavelength or waveband. This may provide increased robustness should one light source be damaged or misaligned, resulting in a poor quality signal being detected by the photodetector). Such teaching of Hu modifying with Kane would lead one of ordinary skill in the art to include a plurality of emitters operating at the same wavelength for the reasons explained in Hu paragraph 66 such as robustness, which results would have been predictable to one of ordinary skill to provide an improved robustness of the detections of light. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way yielding predictable results.
Rao teaches similar systems and techniques for measuring analyte levels using various structural arrangements including some similar to Kane (see entire document, especially col. 3-6), and teaches that decay/lifetime determinations are an obvious alternative to fluoroscopic measurements in the determination of analyte metrics (see entire document, especially col. 8-col. 11 and Example 1 “At present, most fluorescence sensors are based on intensity measurements, that is, intensity-based sensing, in which the change of intensity in response to the analyte of interest is measured. These intensity changes can be due to changes in extinction coefficient due to probe ionization, changes in quantum yield of the probe upon analyte binding, or due to inner filtering resulting from the optical density changes of indicators. The fluorescence intensity measurement depends on the intensity of exciting light, the extinction coefficient and concentration of the probe, the optical density at the excitation and the emission wavelengths, the optical path length, the fluorescence quantum yield of the probe, and the detector sensitivity. The fluorescence intensity can also vary due to light scattering and/or absorption characteristics of the sample. An alternate fluorescent sensor measurement is fluorescent lifetime. The fluorescence lifetime of a sample is the mean duration of time the fluorophore remains in the excited state. Following pulsed excitation, the intensity decays of many fluorophores are single exponential.” (Emphasis added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known fluorescent sensor metric for another to obtain predictable results of determining analyte concentrations.
Regarding claim 239, the limitations are met by Kane in view of Hu and Rao, where Kane teaches a temperature sensor for measuring a temperature (see entire document, especially [0115]), wherein the processor circuit is in communication with the temperature sensor, and wherein determining the measure of analyte concentration comprises the processor circuit calibrating the detected optical emissions based on the measured temperature (see entire document, especially [0115] In an embodiment, the method includes adjusting the data based on calibration coefficients stored in the memory. In various embodiments, adjustments are made based on temperature, as measured by a temperature sensor integrated into the implantable medical device. The method can also include calculating compensated analyte concentrations, taking into account various adjustments, and then storing them in memory along with an associated time stamp.). 
Regarding claim 240, the limitations are met by Kane in view of Hu and Rao, where the combination teaches wherein the processor is configured to determine oxygen consumption for each of the reference region and the plurality of working regions based on the decay rates of the detected plurality of optical emissions (see Kane [0034] oxygen is analyte measured, signal recorded captures consumption, see independent claim rejections for teaching of the combinations with Hu and Rao).
Regarding claim 242, the limitations are met by Kane in view of Hu and Rao, where the combination teaches determining by a processor oxygen consumption for each of the reference region and the plurality of working regions based on the decay rates of the detected plurality of optical emissions (see Kane [0034] oxygen is analyte measured, signal recorded captures consumption, see independent claim rejections for teaching of the combinations with Hu and Rao).

Claims 223, 230 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (Kane, US 2007/0270674) in view of Hu et al. (Hu, US 2016/0278646) and Rao et al. (Rao, US 5,628,310) as applied to claims 222 and 229 above, and further in view of Hoss et al. (US 2014/0060145).
Regarding claim 223, the limitations are met by Kane in view of Hu and Rao, where Kane teaches a receiver in communication with the processor, the receiver configured to receive a protocol for determining the frequency, the timing, and/or the duration for emitting the plurality of optical interrogation signals (see entire document, especially Figure 11 552 telemetry circuit has both transmission and receiving circuitry, [0066]-[0067], [0069], [0045]-[0048], [0118]); 
wherein the memory is configured to store a plurality of determined measures of analyte concentrations determined during a time interval (see entire document, especially Figure 11 550, [0066]-[0067], the memory is capable of storing such information); and 
wherein the transmitter is further configured to transmit the plurality of determined measures of analyte concentrations determined during the time interval in a burst transmission (see entire document, especially Figure 11 [0066]-[0067], the telemetry circuitry is capable of such transmission).
However, for compact prosecution purposes only, such transmission protocol does not directly teach a burst transmission scheme of stored data between transmissions. However, such transmission protocol is known in the art as taught by Hoss (see entire document, especially [0034] For example, sensor electronics coupled to an in vivo positioned sensor may collect the sensor data for a predetermined period of time and transmit the collected data periodically (e.g., every minute, five minutes, or other predetermined period) to an analyte monitoring device that is positioned in range from the sensor electronics. [0035]-[0036], [0080], [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of storing analyte sensor data for a time period and periodically transmitting the stored information to another device in order to allow for updates on analyte levels while conserving power of an implanted device to prolong use.
Regarding claim 230, the limitations are met by Kane in view of Hu and Rao, where Kane teaches receiving, by a receiver, a protocol for determining the frequency, the timing, and/or the duration for emitting the plurality of optical interrogation signals (see entire document, especially Figure 11 552 telemetry circuit has both transmission and receiving circuitry, [0066]-[0067], [0069], [0045]-[0048], [0118]); 
storing, by a memory, a plurality of determined measures of analyte concentrations determined during a time interval (see entire document, especially Figure 11 550, [0066]-[0067], the memory is capable of storing such information); and 
transmitting, by a transmitter, the plurality of determined measures of analyte concentrations determined (see entire document, especially Figure 11 [0066]-[0067], the telemetry circuitry is capable of such transmission),
However, the limitations of transmitting the plurality of determined measures of analyte concentrations determined during the time interval in a burst transmission is not directly taught. However, such transmission protocol is known in the art as taught by Hoss (see entire document, especially [0034] For example, sensor electronics coupled to an in vivo positioned sensor may collect the sensor data for a predetermined period of time and transmit the collected data periodically (e.g., every minute, five minutes, or other predetermined period) to an analyte monitoring device that is positioned in range from the sensor electronics. [0035]-[0036], [0080], [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of storing analyte sensor data for a time period and periodically transmitting the stored information to another device in order to allow for updates on analyte levels while conserving power of an implanted device to prolong use.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 11/29/2021; and IDS filed 11/29/2021.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive in view of the updated rejections necessitated by the amendments to the claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that Hu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hu is clearly in the same field of endeavor as applicant sets forth clearly what field the invention pertains to: “The disclosed and described technology relates generally to: (1) continuous health monitoring, and more specifically to methods and systems for continuous health monitoring using an analyte sensor, an analysis engine, and a knowledge base; (2) opto-enzymatic analyte sensors, such as, for example, layered glucose sensors; (3) systems and methods for adhering a medical device to the skin of a patient (4) devices and methods for transdermally inserting a sensor for a continuous glucose monitoring system; (5) optical communication between an opto-enzymatic sensor implanted in a patient and a controller adhered to a patient's skin; and (6) optical enzymatic analyte sensors, such as, for example, glucose sensors, using waveguides with separate emission and excitation paths to a target material.” As described in Hu paragraph [0078] the invention discusses an adhesive patch, and as described in [0080] the sensor described is for continuous data collection; both of these fit in applicant’s self-described field of endeavor and is certainly analogous art. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the inclusion of Hu in the rejection clearly articulates why such modification would be made and why one of ordinary skill in the art would be motivated to make such modification to Kane using set forth KSR rationale. In regards to the argument that such modification would not teach the amended features of emitters for different regions, the examiner respectfully disagrees as such modification of Hu for robustness would result necessarily in the physical locations of the additional emitters interacting with a different section of the working area and reasonably teaches the claimed features related to the inferential sensor structures not positively claimed in the product, and referenced in the method. The rejections are respectfully maintained as updated above to account for the amendments to the claims.

Conclusion
No prior art rejections have been applied to claims 241 and 243, but the claims are not in condition for allowance due to the rejections of the claims under 35 U.S.C. 112.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U 2014/0275869 teaches different arrangements of plurality of emitters designed for communication with an implant. US 20140171759 teaches plurality of light sources that can emit at the same wavelength. Temperature compensation techniques are taught in US 2005/0148003, US 2013/0211213, US 2013/0331667, US 2014/0018644, US 2017/0238856 (prov. 2014); System which include teachings of plurality of emitters with the usage of a photodetector are taught in US 2002/0151772, US 2002/0161286, US 20030050542; 2009/0156917, US 2012/0059232, US 2017/0238856 (prov. 2014).                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791